Citation Nr: 1736117	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  13-26 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability.


REPRESENTATION

The Veteran is represented by:  Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983 and from September 1983 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over this claim was later transferred to the RO in Milwaukee, Wisconsin.

In May 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

In August 2016, the Board reopened the above-captioned claim and remanded it for additional development.  After the Appeals Management Office (AMO) issued a January 2017 supplemental statement of the case, the claim was been remitted to the Board for further appellate review.


FINDING OF FACT

A psychiatric disability was not incurred in or due to the Veteran's active service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).

VA's duty to notify the Veteran was satisfied by a December 2009 letter.

With respect to VA's duty to assist, the RO/Appeal Management Office (AMO) have obtained the Veteran's service treatment and personnel records, and VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, there was no indication in the record that additional evidence relevant to the issue being decided herein was available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was afforded a VA examination in January 2015, and a supplemental opinion was obtained in January 2017.  When considered together, the VA examiners reviewed the Veteran's claims file, treatment records, and assertions, and administered a thorough clinical evaluation, all of which addresses the salient issue presented by the claim at issue herein.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In August 2016, the Board reopened the claim of entitlement to service connection for a psychiatric disability and remanded it for additional development.  Specifically, the Board requested that a supplemental opinion be obtained from either the January 2015 VA examiner or an appropriate substitute.  While the Veteran's claim was in remand status, the AMO obtained the requested supplemental opinion, which is dated in January 2017.  Thereafter, the AMO re-adjudicated the Veteran's claim confirming and continuing the denial thereof.  After issuing a January 2017 supplemental statement of the case, the appeal was remitted to the Board for further appellate review.  The Board finds that the AMO substantially complied with the August 2016 remand directive and, thus, a remand for corrective actions is not required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the Board will address the merits of the Veteran's claim.

The Veteran asserts that a current psychiatric disability was incurred in or due to his active duty.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

The evidence of record establishes a current diagnosis of a psychiatric disability.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, this aspect of service connection has been established.   Accordingly, the salient issue is whether a current psychiatric disability is etiologically related to the Veteran's active duty.

The evidence of record included only one competent and probative opinion addressing the etiological relationship between the Veteran's active duty and a current psychiatric disability: a January 2017 VA examiner's supplemental opinion to a January 2015 VA examination.  After reviewing the evidence of record, including the clinical findings from the January 2015 VA examination, the service treatment records, and the Veteran's assertions, the examiner opined as follows: 

In summary, it is my opinion that the veteran meets...diagnostic criteria for Alcohol Use Disorder, in Remission.  This condition is considered a result of wrongful misconduct and service connection cannot be established for a primary substance abuse disorder.  The [V]eteran has remained sober based on self reports since June 2015.

The [V]eteran also meets...diagnostic criteria for Unspecified Depressive Disorder with Anxious Distress.  This condition is less likely than not related to military service as the [V]eteran has been dealing with numerous situational stressors including work, medical/physical issues, homelessness, and social/emotional isolation.  Although the [V]eteran had some anxiety and depression issues in the service related to 'several stressors in my life' as noted in the records, at his discharge examination August 1987 he denied having all of the following:  Trouble sleeping, depression, excessive worry, and nervous troubles of any sort.  Thus any anxiety and depression issues in the service at that time were clearly resolved.

Subsequent reports of anxiety and depression were at least as likely as not related to his alcohol use and other situational stressors.  As noted in two previous exams, he was diagnosed with Substance-Induced Depressive Disorder with Anxious Distress, directly related to his alcohol use at that time.  Now that he has been sober since June 2015 by self-report, his current Unspecified Depressive Disorder with Anxious Distress is no longer the result of alcohol use; again, at least as likely as not related to situational stressors including work, medical/physical issues, homelessness, and social emotional isolation.

The Veteran did not otherwise submit or identify evidence wherein a positive etiological opinion was rendered.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no post-service evidence of record that related a psychiatric disability to his active service.  The only competent and probative etiological opinion of record is that of the January 2017 VA examiner, which was negative to the Veteran's claim.  The Board finds that the VA examiner's opinion to be highly probative.

To the extent that the Veteran asserts a psychiatric disability is etiologically related to his active service, the Board finds that such opinions are more suited to the realm of medical, rather than lay expertise.  Determining the etiology of a disability is too complex for a layperson to proffer a competent opinion, especially in the presence of other etiological possibilities.  The evidence of record does not demonstrate that the Veteran possesses the ability, knowledge, or experience to provide competent etiological opinions.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Thus, the Veteran's lay opinions are accorded no probative value.

Accordingly, service connection for a psychiatric disability is not warranted as the most probative evidence shows it is not related to his military service.  In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.   Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


